                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         KEITH M. HOPKINS,
                                   7                                                         Case No. 18-cv-07190-YGR (PR)
                                                        Plaintiff,
                                   8                                                         ORDER GRANTING PLAINTIFF’S
                                                  v.                                         REQUEST FOR EXTENSION OF TIME
                                   9                                                         TO FILE SECOND AMENDED
                                         G. AHERN, et al.,                                   COMPLAINT
                                  10
                                                        Defendants.
                                  11

                                  12          Plaintiff, a state prisoner, filed the instant pro se prisoner action under 42 U.S.C.
Northern District of California
 United States District Court




                                  13   § 1983. The operative complaint is the amended complaint. On October 10, 2019, the Court

                                  14   dismissed Plaintiff’s amended complaint with leave to amend and directed him to file a second

                                  15   amended complaint (“SAC”) no later than November 7, 2019. On October 28, 2019, Plaintiff

                                  16   filed a letter indicating that he intended to file a SAC, but he was still attempting to discover the

                                  17   names of the Doe Defendants. Thus, the Court construes his letter as a request for extension of

                                  18   time to file his SAC.

                                  19          Good cause appearing, the request is GRANTED. Plaintiff shall file his SAC on or by

                                  20   December 6, 2019.

                                  21          If Plaintiff fails to file a SAC by the deadline above, this action will be dismissed

                                  22   without prejudice.

                                  23          This Order terminates Docket No. 14.

                                  24          IT IS SO ORDERED.

                                  25   Dated: November 12, 2019

                                  26                                                     ______________________________________
                                                                                         YVONNE GONZALEZ ROGERS
                                  27                                                     United States District Judge
                                  28
